Citation Nr: 1009148	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
weather injuries to the hands.

3.  Entitlement to service connection for residuals of cold 
weather injuries to the feet.  

4.  Entitlement to special monthly pension based on the need 
for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In December 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current acquired psychiatric disability that is related to 
his military service for purposes of establishing service 
connection.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of residuals of cold weather injuries to 
the hands for purposes of establishing service connection.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of residuals of cold weather injuries to 
the feet for purposes of establishing service connection.

4.  The Veteran has not been objectively shown to be either 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to five degrees or less.

5. The Veteran has not been objectively shown to be a patient 
in a nursing home because of mental or physical incapacity.

6. The Veteran has not been objectively shown to be in need 
of the regular aid and attendance of another individual.

7. The Veteran has not been objectively shown to be 
substantially confined to his dwelling and the immediate 
premises.

8. The Veteran does not have a single disability evaluated as 
100 percent disabling and a separate disability rated as 60 
percent disabling.


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric 
disability, to include PTSD, that is due to disease or injury 
that was incurred in or aggravated by service; nor may 
psychosis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Residuals of cold weather injuries to the hands were not 
incurred in or aggravated by active military service, nor may 
any such residuals be presumed to have been incurred by 
service.  See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  Residuals of cold weather injuries to the feet were not 
incurred in or aggravated by active military service, nor may 
any such residuals be presumed to have been incurred by 
service.  See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

4.  The criteria for special monthly pension based on the 
need for regular aid and attendance or at the housebound rate 
have not been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in April 2007 
in which the RO advised the appellant of the evidence needed 
to substantiate all of the claims that are on appeal.  A June 
2007 letter provided additional notice with regard to the 
special monthly pension claim.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The April 2007 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and any 
private medical records that have been identified by the 
Veteran.

VA has obtained the Veteran's service treatment records and 
personnel records.  The National Personnel Records Center 
(NPRC) has indicated that not all of the Veteran's service 
treatment records are available, as some may have been 
destroyed in a fire in 1973.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board also recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in such cases.  See id.; Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.

Board concludes, however, that the heightened duty to assist 
has been met with respect to this claim.  The Veteran has 
submitted signed statements, most recently in September 2008, 
indicating that he has no further information to submit and 
requesting that his appeal be sent to the Board.  In 
addition, the Board notes that evidentiary development 
conducted in response to the Board's December 2008 remand has 
verified that the Veteran was exposed to combat and cold 
weather conditions while in service and that the resolution 
of these claims depends upon the diagnosis of current 
disabilities, not on any information that may have been 
contained in the unobtained service treatment records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Veteran was also provided VA examinations for all of the 
claims at issue in this case.  He was given a PTSD 
examination in October 2009, a cold weather injuries 
examination in September 2009, and aid and attendance 
examinations in July 2008 and September 2009.  The Board 
notes that the September 2009 aid and attendance examination 
was requested due to deficiencies in the July 2008 
examination report.  The Board finds that the September 2009 
and October 2009 examination reports are considered adequate 
for the purpose of deciding the Veteran's claims.  The 
reports reflect that the examiners reviewed the claims 
folder, including the Veteran's available service treatment 
records.  During each examination, the examiner elicited from 
the Veteran his history of complaints and symptoms and 
provided clinical findings detailing the results of the 
examination.  As will be discussed below, the examiners also 
explained the rationale behind their conclusions through 
citation to medical principles and the facts of the Veteran's 
case.  For these reasons, the Board concludes that the 
September 2009 and October 2009 examination reports in this 
case provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as psychoses or organic diseases of the 
nervous system, if such are shown to have been manifested to 
a compensable degree within one year after the Veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with  the 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV) pursuant to 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

A.  Acquired Psychiatric Disability

The Veteran has claimed entitlement to an acquired 
psychiatric disability, to include PTSD, which he essentially 
contends developed as a result of his in-service combat 
exposure, specifically during the Battle of the Bulge.  

The Board notes that the Veteran's participation in combat 
has been verified.  According to an August 2009 memorandum 
from the Joint Services Records Research Center (JSRRC), the 
Veteran's personnel file verifies that he was assigned to the 
4373rd QM Bakery Co., from May 23, 1943, through March 15, 
1946.  It noted that the Veteran is in receipt of the 
European-African-Middle Eastern Campaign Medal with 1 Bronze 
Star.  A response from the U. S. Armed Services Center for 
Unit Records Research (CURR) detailed the Veteran's unit as 
being credited with participation in the Central Europe 
Campaign, March 22, 1945, through May 11, 1945.  It noted 
that award requirements found on the Pentagon's Official 
Website state that this medal is only given to for 
participation in active combat against the enemy.  The JSRRC 
memorandum stated that these details both satisfy the 
definition of combat and corroborate the Veteran's stressor 
statement.  

Therefore, having corroborated the Veteran's in-service 
stressor, the Board will determine whether the Veteran has 
been diagnosed with a current psychiatric disability that is 
linked to his confirmed stressor.  The evidence that is most 
relevant to this question is the October 2009 VA examination 
report.

The October 2009 VA examination report notes that the 
Veteran's claims file was reviewed and the Veteran and his 
daughter were interviewed.  Based on this information, the VA 
examiner diagnosed alcohol dependence but did not diagnose 
PTSD or any other acquired psychiatric disability.  

The examiner stated that PTSD was not diagnosed because the 
Veteran does not have symptoms that meet the DSM-IV criteria.  
It was noted that, although the Veteran was exposed to 
situations that were life threatening by virtue of being in a 
combat zone, he did not recall feelings of fear or horror at 
the time he was in the Army.  The Veteran knew no one on a 
personal level who was killed.  He did not have flashbacks 
and does not avoid reminders of the war.  He did not complain 
of bad dreams about it, and he did not feel as if the 
traumatic events were taking place again.  The examiner 
further noted that early hospitalization soon after military 
discharge and his complaint of nervousness in 1946 do not 
provide a sufficient basis to diagnose PTSD in the present.  

With respect to the Axis I diagnosis of alcohol dependence, 
the examiner noted that the Veteran freely admits to drinking 
large amounts of alcohol on a continuous basis over many 
years.  His daughter had stated that the Veteran's drinking 
has been associated with emotional turmoil in his marriages 
and in the home.  His daughter thought his drinking had 
something to do with his being released from jobs.  The VA 
examiner concluded that the Veteran's persistent drinking of 
large amounts of alcohol over many years, which he only 
recently stopped doing because he was too sick to continue, 
and which resulted in emotional turmoil in his family, is 
sufficient evidence to diagnose alcohol dependence.

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  Applicable regulations provide 
that compensation shall not be paid if the claimed disability 
was the result of the person's own willful misconduct or 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2009).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999); VAOPGCPREC 2-98 (1998).  However, the Federal Circuit 
has held that service connection may be granted for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In the case at hand, the VA examiner noted that the Veteran 
reported that he drank long before he went into the service.  
The Veteran stated that his father gave him alcohol on a 
teaspoon when he was small and that he drank when he was a 
child.  The examiner stated the fact that the Veteran began 
to drink alcohol when he was a child and continued to drink 
as a teenager is evidence that the Veteran's drinking is not 
due to a psychiatric condition that resulted from military 
service.  There is no competent contradictory evidence of 
record.  Furthermore, in the absence of any service-connected 
psychiatric disability, the overall evidence of record does 
not establish that the Veteran's alcohol use is caused by  a 
service-connected disability.

The only remaining evidence of a current acquired psychiatric 
disability comes from the testimony of the Veteran, his 
daughter, and his sister.  With respect to this evidence, the 
Board recognizes that there are instances in which lay 
testimony can be probative evidence in medical matters.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, a lay 
person, such as the Veteran, his daughter, or his sister, is 
not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as diagnosing PTSD.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
lay beliefs alone can serve to establish entitlement to 
service connection for PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has reviewed the remaining evidence of record and 
has found no competent medical evidence reflecting that the 
Veteran currently suffers from an acquired psychiatric 
disability.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for an acquired psychiatric disability, either on 
a direct basis or on a presumptive basis due to psychosis.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Residuals of Cold Weather Injuries to the Hands and Feet

The Veteran has also claimed entitlement to service 
connection for residuals of cold weather injuries to the 
hands and feet.  He essentially contends that he suffered 
cold weather injuries to his hands and feet as a result of 
his service as a truck driver in Central Europe during the 
Battle of the Bulge.  

With respect to establishing the incurrence of in-service 
cold weather injuries, the August 2009 memorandum from the 
JSRRC found that the Veteran's personnel file verifies that 
he was assigned to the 4373rd QM Bakery Co., from May 23, 
1943, through March 15, 1946, and that the Veteran's unit was 
credited with participation in the Central Europe Campaign, 
March 22, 1945, through May 11, 1945.  It noted that these 
details make it conceivable to believe that, given the 
location, combat conditions, and the date, the Veteran would 
have been exposed to cold weather conditions that could have 
contributed to cold weather injuries.  

The Board will therefore next address whether the Veteran has 
any current disabilities that can be attributed to in-service 
cold weather exposure.  According to the September 2009 VA 
cold injury protocol examination report, there was no 
evidence of cold injury residuals to the hands or feet.  The 
examiner further noted that service treatment records have no 
documentation of cold injury or treatment for cold injuries 
to the hands or feet.  

The Veteran reported that he served as a truck driver 
delivering cooking supplies during the Battle of the Bulge.  
The cab of the truck had a canvas top and no heat.  The 
Veteran wore gloves and a single pair of socks and combat 
boots.  They slept in pup tents on the ground, and the 
temperatures were freezing or below freezing most of the time 
with cold winds, snow, and ice.  

The Veteran reported that he was in this environment for 
approximately one month and that his feet felt frozen most of 
the time, making it difficult to walk.  A couple of times a 
week they would manage to get near a fire and get warmed up, 
but then his feet would be painful and tingly.  When his feet 
were frozen, they appeared darker in color and he could not 
feel the bottoms.  There was black skin that flaked off in 
the darkened area, but he denied any blistering or loss of 
significant parts of his toes and he did not require any 
amputations.  He did not have any scars residual to the 
reported flaking off of the skin.  He did not require medical 
attention or debridement or hospitalization for any frostbite 
injuries.  He stated that he did not seek formal medical 
attention for any of his injuries or cold weather exposure.  
He denied any residual problems from the cold weather 
exposure after the Battle of the Bulge.  He denied any 
ongoing symptoms of cold sensitivity or any problems with his 
feet or hands since service.  

He stated that while he ws a truck driver in the service his 
hands would feel cold most of the time, but they did not go 
numb.  He did not have difficulty holding the steering wheel.  
He did not have any discoloration of the hands or sloughing 
tissue.  He did not require any medical attention for his 
cold exposure to the hands, either during or after service.  
 
It was noted that the Veteran is not diabetic and that he has 
no peripheral neuropathy conditions.  He does not wear socks 
to bed, and he goes barefoot most of the time at home, winter 
or summer.  He denied excessive numbness, tingling, pain, or 
burning of the feet or hands.  He denied any recurrent fungal 
infections of the hands or feet.  He had no history or 
evidence of Raynaud's phenomenon, cold sensitization, chronic 
pain in the fingers or toes, any skin cancers of the fingers 
or toes, edema, skin thickening or thinning, or sleep 
disturbance due to the associated symptoms.  The Veteran's 
daughter reported that he has problems with edema for which 
he is on a diuretic, but the Veteran denied edema.  The 
Veteran reported arthritis of the right wrist related to a 
wrist injury that occurred later after service.  He generally 
ambulated with a cane for any trips outside the home, but he 
does not use a cane in the home.  He reported having trouble 
walking due to easy fatigability.  

On examination, the Veteran had hammertoe deformities of toes 
two through five bilaterally.  There was no pedal edema and 
no swelling of the hands.  Pulses were 2+ bilaterally.  
Capillary refill time was less than 3 seconds in the 
fingertips and the toes.  There were no fungal changes of the 
fingernails.  There were no fungal changes in the toenails, 
although some of the toenails were slightly elongated.  There 
was a thickened layer of dirt and dead skin cells on the 
soles of both feet.  There was some buildup of epidermal 
cells on the shins as well, indicative of insufficient 
cleansing of the feet and legs.  There was normal hair 
distribution on the legs, but no hair on the feet.  

There was no gross atrophy of the upper or lower extremity 
muscles.  There were no scars on the fingers or the toes.  
There were no calluses or ulcers on the soles of the feet.  
There were no arthritic changes of the fingers.  There was 
arthritic deformity of the right wrist, but the Veteran had 
normal range of motion of the wrist otherwise.  His feet and 
hands had no evidence of discoloration or Raynaud's 
phenomenon.  There was no hyperhidrosis or atrophy.  
Temperature of the feet and hands was normal and warm and dry 
with normal skin texture other than the dirty skin on the 
soles of both feet.  There were no evident scars on the feet 
or hands.  There was no pain on manipulation of the joints, 
no pes planus deformities, no loss of tissue of digits or 
other affected parts.  There was no evidence of amputation of 
digits.

Neurologically, he had normal finger-to-nose but very slow 
finger-to-finger response.  He was able to oppose his thumb 
to his fingertips sequentially, but he could not do it 
simultaneously in both hands.  He had normal heel-to-shin and 
rapid alternating movement testing.  He was able to don and 
doff his upper extremity clothing without much assistance, 
but required assistance for removing shoes and socks and 
putting them back on.  Deep tendon reflexes were 1+ in the 
upper and lower extremities symmetrically.  Strength against 
resistance was 5/5 in all of the major muscle groups of the 
upper and lower extremities symmetrically including 
interosseous strength and grip strength.  Sensation to 
vibration was absent at the left first metatarsophalangeal 
joint, but present at the left ankle and was intact to the 
right forefoot and to both hands.  Sensation to light touch 
using the 10 gram plastic monofilament test was absent over 
the right forefoot and the left great toe and was intact to 
both hands.  Sensation to pinprick was intact to all major 
dermatomes of all extremities.  The Veteran displayed normal 
dexterity in the fingers and hands for working his zipper on 
his clothing.  There was no evidence of abnormal wear on the 
soles of his shoes.  His balance once standing was good with 
a negative Romberg.  However, he was slightly unsteady 
shortly after position changes, which he attributed to 
lightheadedness.  He was unable to stand or walk on his heels 
or his toes or in tandem heel-to-toe.  He walked a few steps 
in the waiting room with a slight ataxia, but no limp, and 
then sat in a wheelchair.  

As noted above, the VA examiner found no evidence of cold 
injury residuals to the hands or feet.  The Board notes that 
neurological abnormalities were found in the Veteran's lower 
extremities during the July 2008 aid and attendance 
examination, and that such abnormalities appear to have been 
noted in the September 2009 examination report as well.  The 
Board notes, however, that neither of the examination reports 
of record attributes any neurological abnormalities to the 
Veteran's in-service cold weather exposure.  

The Board further notes that the Veteran, while a lay person, 
is competent to report that he has had pain, tingling, and 
numbness in his hands and feet.  The Board notes, however, 
that the September 2009 VA examination report as described 
above reflects that the Veteran provided a contradictory 
medical history to the VA examiner.  

Furthermore, as discussed above, the Veteran, as a lay 
person, may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions.  He is 
not, however, competent to offer an opinion on complex 
medical questions, such as determining that any current 
disability, including neuropathy of the lower extremities, is 
linked to cold weather exposure suffered approximately 60 
years earlier.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to establish any 
association between any current disability and his in-service 
cold weather exposure.  See Jandreau, supra.  

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for residuals of cold weather injuries to the 
hands and feet.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra. 

III.  Special Monthly Pension Based on the Need for Aid and 
Attendance or Housebound Benefits
 
The Veteran has also claimed entitlement to special monthly 
pension based on the need for aid and attendance or 
housebound benefits.

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2009).

Additional pension benefits are also provided for a veteran 
who is not in need of regular aid and attendance but has 
either a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and 
additional disability or disabilities independently evaluated 
at 60 percent or more or is 'permanently housebound' by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2009).

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2009).

The Court has addressed the application of 38 C.F.R. § 
3.352(a) to claims for special monthly pension based on the 
need for regular aid and attendance and directed that:

First, because the regulation provides that the 'following' 
enumerated factors 'will be accorded consideration,' it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that 'it is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made,' the logical inference 
to be drawn from this language, although not explicitly 
stated, is that eligibility requires at least one of the 
enumerated factors be present.  

Turco v. Brown, 9 Vet. App. 222, 224 (1996).  See also 
Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in July 2008 
and September 2009.  The July 2008 VA examination report, in 
relevant part, noted that the Veteran lives by himself and 
that he drives himself to and from work.  He also 
occasionally drives himself to the grocery store.  It was 
noted that the Veteran does not require the regular 
assistance of another person in attending to ordinary hazards 
of daily living.  He does not require the assistance of 
another person in protecting himself from the ordinary 
hazards of his daily environment, and he is not restricted to 
his home or the immediate vicinity thereof.  The Veteran did 
not require an attendant to report for the VA examination but 
he did come with his family.  He is not hospitalized or 
permanently bedridden. The Veteran's sister was noted to 
manage benefits for him, coming by and picking up the bills.  

The Veteran has a small backyard and pays someone to cut the 
grass.  His washing machine and dryer are downstairs, and he 
has friends who assist him in doing the laundry most of the 
time, but he does go downstairs to do his own laundry 
sometimes.  He selects his own clothing and dresses himself.  
The Veteran was noted to bathe, shower, dress himself, shave, 
take care of his own teeth, prepare his own meals, and feed 
himself.  A September 2008 addendum to this examination 
report noted that the Veteran has a valid Missouri driver's 
license and that he does drive.  He works the night shift in 
the parking garage two nights per week.  He noted that, in 
Missouri, one needs at least 20/40 vision corrected to drive, 
so his corrected eyesight is far better than either 5/200 or 
10/200.  

The September 2009 VA examiner diagnosed the Veteran with 
hypertension, poorly controlled, on multiple oral 
medications; history of congestive heart failure, currently 
medically stable; history of severe anemia, likely due to 
colon cancer, successfully treated with oral iron supplement 
therapy; history of colon cancer, status post surgical 
resection in January 2006; recent small bowel obstruction 
secondary to adhesions from prior surgeries; prostate cancer, 
status post surgery and chemotherapy in the 1980s.  The 
examiner noted that the Veteran is currently quite physically 
functional, requiring minimal assistance from his supportive 
family and friends for some of his daily activities and for 
management of his finances.  The examiner stated that the 
Veteran is not homebound and is not bedridden.  The Veteran 
was noted to be independent in most of his activities of 
daily living and many of his instrumental activities of daily 
living.  The examiner concluded that the Veteran did not meet 
the criteria for home health aid on a recent VA evaluation 
for that service.

The Board finds that entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate is not warranted. The Board further notes 
that, while the Veteran does have a single disability that is 
100 percent disabling, he does not have a separate disability 
rated at 60 percent or higher.  The September 2008 addendum 
clearly reflects that the Veteran is not blind or nearly 
blind.  No disability of the eyes or decreased visual acuity 
is noted on the examination.  He is also not substantially 
confined to his home, as the examination reports note that 
the Veteran leaves his home to go to work two nights per week 
and the grocery store.  The examination reports note no 
pathology that limits the Veteran's ability to travel beyond 
the premises of his home.  The examination reports also 
reflect that the Veteran is not so helpless as to require 
personal assistance from others.  He is noted to be able to 
perform self-care.

Based on the foregoing, the Board finds that the claim for 
special monthly pension based on aid and attendance or 
housebound status must be denied. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.

Entitlement to service connection for residuals of cold 
weather injuries to the hands is denied.

Entitlement to service connection for residuals of cold 
weather injuries to the feet is denied.  

Entitlement to special monthly pension based on the need for 
aid and attendance or housebound benefits is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


